Citation Nr: 1637273	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tonsil disability.

2.  Entitlement to service connection for thyroid disability.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for left arm disability.

7.  Entitlement to service connection for bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2015; and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review.  In February 2016, the Board denied an effective date prior to July 14, 2008 for the grant of service connection for posttraumatic stress disorder.  The matters currently on appeal were remanded in February 2016 for further development.  

The issues of service connection for left arm and bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current tonsil disorder.  

2.  The Veteran's current euthyroid multinodular goiter was not manifest in service and is unrelated to service.  

3.  The Veteran's current cervical spine, lumbar spine, and knee disorders were not manifest in service and are unrelated to service; cervical spine, lumbar spine, and bilateral knee degenerative joint disease (arthritis) was not manifest to a degree of 10 percent within 1 year of separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tonsil disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for thyroid disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

38 U.S.C.A. § 1154(b) provides that, with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."

There have been statements from the Veteran and/or others, concerning what he experienced during service in Vietnam, and particularly in reference to his combat duties.  These statements appear to be true, and are being accepted as factual indications of what happened to the Veteran in service, pursuant to 38 U.S.C.A. § 1154(b).  The primary substantive statements are that the Veteran took many jumps from helicopters from 8-10 feet above ground, landing with a pack laden with the heavy gear he required in his military occupational specialty as a light weapons infantryman who manned an M60 machine gun during combat operations in Vietnam.  He was an infantry squad leader of a group which was involved in some very serious combat in Vietnam, and one of the events that occurred during that time was his left wrist injury.  The Veteran indicated in April 2010 that he was told by the field medic who treated him before he was evacuated to a medical facility, that he had fractured his left arm.  He feels that stress from jumping from helicopters with his heavy equipment in service has resulted in the neck, low back, and the bilateral knee disabilities being discussed below, and that his in-service throat problems have resulted in his current thyroid disorder.  

The service treatment records provide the following relevant evidence:  In July 1968, the Veteran was seen for a swollen throat.  His throat was inflamed and he was prescribed tetracycline.  In December 1969, the Veteran was seen for a productive cough, and his tonsils were red and enlarged.  Later that month, after there was no improvement despite medication being prescribed, the impression was viral tonsillitis.  He was seen again in February 1970, and was felt to have persistent tonsillitis.  No thyroid abnormalities were reported through all of this.  

On service discharge examination in April 1970, the Veteran stated that he was in good health and denied having or having had goiter, tumors, growths, cysts, back trouble of any kind, swollen or painful joints, arthritis or rheumatism, and trick or locked knee.  He reported that he had or had had ear, nose, or throat trouble.  Clinically, all pertinent examined systems and anatomical structures -- including the Veteran's neck, mouth, throat, spine, upper and lower extremities, and neurological system -- were normal; and the examiner indicated that there were no significant findings.  

As for tonsillitis, a VA examiner in February 2011 reported that obstructive sleep apnea can be due to recurrent tonsillitis, but he did not provide any clinical or other acceptable evidence that the Veteran has recurrent tonsillitis currently.  There were no findings made at that time to support a diagnosis of tonsillitis, and none of the treatment records which have been submitted (and it appears that all relevant records have been) show tonsillitis currently or at any time since service.  To the contrary, on VA evaluation in December 2009, the Veteran was found to have minimal tonsillar tissue.

The VA examiner in April 2016 likewise did not report any findings to support a diagnosis of a current tonsillitis disorder and noted that the Veteran's service discharge examination was normal, suggesting a temporary condition which resolved, and that VA treatment records (the Veteran has testified only as to VA treatment) reviewed indicate no ongoing treatment of a tonsillar condition.  The examiner also reported that tonsillitis infection does not result in or rise up to the level of disability, as it is treated with antibiotics and, if indicated, surgical resection.  The Veteran apparently did not have surgical resection in or post-service as reflected by the lack of service treatment records or other evidence to show the same.  

Based on all of the evidence, including that mentioned above, the Board finds that the Veteran does not have a current tonsillitis disability.  There is essentially no evidence of a current tonsillitis disability.  Accordingly, service connection cannot be granted for tonsillitis.  The Court has stated that in the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The Veteran now has goiter, which is a thyroid disorder.  A VA examiner indicated in April 2016 that it was less likely than not that it was incurred in or caused by service.  The rationale was that the Veteran's service treatment records did not indicate any thyroid condition, and that his goiter was diagnosed in May 2010.  Furthermore, there was no indication of compression symptoms or problems associated with thyroid enlargement and so the majority of the evidence did not suggest a nexus linking his goiter to service; and it was less likely than not incurred in or caused by service.  The examiner stated that thyroid enlargement is not known to cause a sore throat.  He noted that there are a number of factors that may cause the thyroid gland to become enlarged.  A diet deficient in iodine can cause it.  A more common cause of it in America is increased thyroid stimulating hormone (TSH) in response to a defect in normal hormone synthesis within the thyroid gland.  The TSH comes from the pituitary gland and causes the thyroid to enlarge.  This enlargement usually takes many years to become manifest.  

The Board finds that the evidence satisfactorily shows that the Veteran's current goiter was not manifest in service and is unrelated to service.  The VA examiner in 2016 noted that service treatment records did not contain any indication of a thyroid disorder, that there were no indications of compression symptoms or problems associated with thyroid enlargement (in service), and that the Veteran's goiter was not diagnosed until May 2010.  He felt that the evidence did not show a link between it and service, and that it was less likely than not incurred in or caused by service.  He noted that the more common cause of goiter in America is increased TSH, and that enlargement in such cases usually takes many years to become manifest.  Given all of the above, including the fact that there were no symptoms of it in service and the Veteran denied thyroid problems and was normal on service discharge examination, and it was not manifest until many years after service, the Board finds that service connection is not warranted for it.  

Concerning the Veteran's neck, low back, and knee claims, the evidence shows that he currently has cervical spine degenerative joint and disc disease as well as degenerative joint disease of his lumbar spine and knees.  The preponderance of the evidence shows that these were not manifest in service or within 1 year of separation.  They are not shown in service treatment records, the Veteran denied pertinent symptomatology and indicated that he was in good health on service discharge examination in April 1970, and they were first shown many years after service.  The first indication of any of them appears to be in an October 2009 VA medical record which shows that the Veteran reported chronic pain in his back since in service.  The Veteran was negative for neck pain and stiffness, and for joint swelling.  Degenerative joint disease of the low back was assessed.  

On the question of whether the disorders at issue are related to service, including the service events of numerous jumps from 8-10 feet with heavy gear, the following is for consideration.  The VA examiner in April 2016 indicated that the Veteran's currently diagnosed low back degenerative joint disease / spondylosis / spondylolisthesis, and bilateral knee degenerative joint disease are age related conditions.  He noted that the Veteran had experienced numerous intercurrent injuries after service and had been employed in laborious occupations, and with respect to the knee nexus question, noted that the Veteran had had numerous traumatic injuries after service and left knee surgery due to a motorcycle accident.  He stated that current medical evidence in the medical literature supports that the Veteran's current back condition could be age-related, occupation related, due to repetitive motion and lifestyle activities.  He also indicated that studies have shown that parachute jumping - which would appear to normally result in the same type of landings which the Veteran had out of helicopters in service -- does not cause premature cervical or lumbar degenerative disc/joint disease.  He noted that the service treatment records were silent for neck, back, and knee conditions and that therefore the majority of the evidence did not suggest a nexus linking the current neck and back conditions to service.  This was all based on a review of the record and medical knowledge and judgment as indicated in the examination report(s).  

The examiner indicated that repeated parachute jumping most commonly results in vertebral body compression type fractures, with the maximum frequency occurring at the first lumbar vertebra.  Anatomical distribution of associated parachute related injuries occurs most frequently in the feet and ankles, with proportionally lower rates of injury occurring proximally.  He stated that 80 percent of people over age 40 have evidence of spondylosis on X-rays, that older adults can develop spondylolisthesis because of wear and tear on the back leading to stress fractures, and that it can also occur without stress fractures when the discs and joints are worn down and slip out of place.  He also indicated that degenerative joint disease is the most commonly encountered rheumatic disorder and the major cause of disability and reduced activity after 50 years of age, that radiographic evidence of it is found in up to 85 percent of people older than 60 years, and that autopsies indicate its presence in weight bearing joints of almost all persons by the age of 45 years.  Authorities were cited.  

In light of the evidence, the Board concludes that the neck, low back, and bilateral knee disorders which have been identified are unrelated to service.  The preponderance of the evidence including that cited by the VA examiner in April 2016 indicates that these disorders are common with aging, and that they were first shown years after the Veteran's service and are not related to his repeated jumps with heavy gear during service.  The examiner indicated that each of them are less likely than not related to service and gave reasons why, including their likely causation by the aging process and the lack of empirical evidence to show that the disorders present were caused by jumping many years beforehand.  The information the examiner provided satisfactorily indicates that, in light of the medical evidence and medical science, he did not believe that the Veteran's in-service jumping would have caused the disorders at issue.  

On the matter of whether the Veteran's low back disability can be related to service through the statement the Veteran provided during treatment in October 2009, of chronic back pain since in service, the Board finds that it cannot.  To the extent that the Veteran is arguing for service connection for the neck, back, or knee disabilities under the theory of continuity of symptomatology, any of the Veteran's statements that can be read to indicate that he experienced symptoms since service lack credibility as the Veteran's service discharge examination reflects that he denied having back trouble, swollen or painful joints, arthritis or rheumatism, and/or a trick or locked knee at that time.  Service connection for arthritis on a presumptive basis is also not warranted as there is no indication of arthritis of his back, neck or knees until many years after service.  These facts and the VA examiner's indications that arthritis is common with aging (and that the Veteran had been employed in laborious occupations and had numerous traumatic knee injuries after service) outweigh any idea that the currently diagnosed arthritis of his low back, neck, or knees began in service or is otherwise related to service.  

The Veteran feels that the above orthopedic disorders at issue were caused by jumping from helicopters with heavy gear, and the Board is sympathetic to his feelings in this regard.  However, as a layperson, he is not competent to opinion on this complex medical matter, as competently doing so requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  There is only negative competent evidence in this case concerning causation and so the preponderance of the evidence is against the claims so that reasonable doubt cannot be resolved in the Veteran's favor to allow them.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board regrets that more favorable decisions could not be made in this case, based on the law and evidence of record, and would like to take a moment to thank the Veteran for his service.  Some of this might have been mentioned earlier, but the evidence in this case shows that the Veteran was a Light Weapons Infantryman who manned an M60 machine gun while serving among other brave young men who appreciated his talent manning that weapon while serving as an Infantry Squad Leader in combat on Hamburger Hill; and that he earned, among other decorations, the Presidential Unit Citation for Extraordinary Heroism, and the Silver Star, which was for his bravery and devotion to duty, and is limited to the actions of a select few.  A number of his comrades, as witnessed by buddies who have written VA on his behalf, did not make it back.  We Americans have the utmost respect for Veterans such as this one who performed so honorably and heroically during his wartime service in Vietnam, hold him in the highest esteem, and wish him the best in his endeavors.  


ORDER

Service connection for tonsil disability is denied.

Service connection for thyroid disability is denied.

Service connection for neck disability is denied.

Service connection for low back disability is denied.

Service connection for bilateral knee disability is denied.


REMAND

Regarding the Veteran's claim for service connection for a left arm disorder, service treatment records show that in May 1969, the Veteran was seen for a left wrist injury with swelling and tenderness.  X-rays revealed a cortical defect in the dorsal catch of the radius, and the Veteran was evacuated to a treatment facility.  In June 1969, it was reported that no fracture was seen on X-ray and that the Veteran had a severe contusion of the dorsum of his left wrist, which was put in a splint.  There was a VA examination in July 2010.  At the time, the Veteran reported that the left wrist injury occurred when incoming fire hit his weapon in June 1969, with his weapon consequently hitting his left arm, and that he noted pain and swelling in his left forearm and wrist.  He indicated that there had been symptomatology with remissions since then.  The examiner noted the contents of the service treatment records, and after considering current X-rays, which were normal, identified the disorder currently present as left forearm injury-residuals and left wrist strain with residuals, and indicated that the Veteran does not have a current left arm condition that was caused by or a result of the cortical defect reported on X-ray in June 1969.  

However, the Board remanded this claim to the RO in February 2016, for an additional examination, as the Veteran testified to the Board in October 2015 that his left arm disability was of a neurological nature, manifested by numbness and weakness in his left arm and hand.  The Board noted that service connection is already in effect for peripheral neuropathy, and remanded for another VA examination which was, in part, to identify all left arm disabilities which are of a neurological nature, and to obtain an opinion on whether any such disability was incurred in service or was related to any in-service arm complaints, to include the left wrist contusion diagnosed in June 1969.  However, the ensuing April 2016 VA examination report does not specify what, if any, left arm disorder(s) the Veteran now has, does not indicate whether the Veteran has a left arm neurological disorder which is separate and distinct from his service-connected left upper extremity peripheral neuropathy due to his diabetes mellitus, and does not indicate, if he does, whether it is related to service as had been requested.  Accordingly, the Board finds that remand for another VA examination is necessary, as indicated below.  Stegall v. West, 11 Vet. App. 268 (1998).

On the matter of service connection for bilateral leg disorder, the Veteran is already service-connected for peripheral neuropathy of the lower extremities, bilaterally, so such peripheral neuropathy is not at issue.  Additionally, service connection has been denied above for low back disability, and so any leg pain being caused by low back disability is also not at issue.  During the Veteran's October 2015 hearing, it was advised that he has restless legs.  No treatment records currently of record show a restless leg disorder such as restless leg syndrome.  Nevertheless, it is possible that he has a leg disorder such as restless leg syndrome, and the Veteran is competent to indicate that his legs are restless.  On service discharge examination in April 1970, the Veteran reported that he had or had had cramps in his legs.  The Board's February 2016 remand asked for a VA examiner to identify by medical diagnosis all leg disabilities found during the course of the appeal (to include restless leg syndrome, if it has been diagnosed), and to render nexus opinions regarding them.  Thereafter, on VA examination in April 2016, the examiner stated, incorrectly, that service treatment records were silent on a leg condition.  This is not true, as the Veteran reported a history of leg cramps on service discharge examination in April 1970.  The April 2016 VA examiner then went on to discuss knees and osteoarthritis, which is not of immediate concern.  The Board notes that an National Institute of Health website has a Restless Leg Syndrome Fact Sheet, at http://www.ninds.nih.gov/disorders/restless_legs/detail_restless_legs.htm, which shows that restless leg syndrome may be caused by diabetes, and the Veteran is service-connected for diabetes.  In light of the above, the Board finds that an additional VA examination is indicated, as ordered below.

Although there is currently no indication that there are outstanding treatment records, as these issues are being remanded, attempts should be made to associate any relevant records with the virtual file.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any VA or non-VA updated treatment records for the Veteran.

2.  Make arrangements for a left arm neurological examination for the Veteran.  The examiner should review the Veteran's claims file and provide responses to the following:  Identify or negate by medical diagnosis any left arm neurological disorder which is separate and distinct from the Veteran's service-connected left upper extremity peripheral neuropathy related to his service-connected diabetes mellitus.  As to any such left arm neurological disorder which is present, the examiner must indicate whether it is at least as likely as not (a probability of at least 50 percent) that such was incurred in service or is related to his in-service arm complaints (to specifically include the left wrist contusion diagnosed in June 1969.  The examiner must explain the rationale for the opinion in detail, citing to supporting clinical data and medical principles as appropriate.  

2.  Make arrangements for a leg examination for the Veteran, particularly in view of his assertion of having restless legs.  The examiner should review the Veteran's claims file and provide responses to the following:  

Identify or negate by medical diagnosis any leg disorder (including any restless leg disorder) which is separate and distinct from the Veteran's service-connected bilateral lower extremity peripheral neuropathy related to his service-connected diabetes mellitus, and separate and distinct from any leg disorder caused by his low back disability.  If he has restless legs, but not a restless leg syndrome, and his restless legs are part of his diabetes and/or bilateral lower extremity peripheral neuropathy, this should be clearly noted.  

(a) As to any such separate and distinct leg disorder which is present, such as restless leg syndrome, the examiner must indicate whether it is at least as likely as not (a probability of at least 50 percent) that such was incurred in service or is related to the Veteran's report of leg cramps on service discharge examination in April 1970.  

(b) If the Veteran is diagnosed with restless leg syndrome, the examiner should address the following:  

(i) Is it at least as likely as not (50 percent or higher degree of probability) that any such restless leg syndrome was caused by his service-connected diabetes mellitus disability?

(ii) Is it at least as likely as not that such restless leg syndrome was aggravated by the Veteran's service-connected diabetes mellitus disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b)(i) and (ii) separately, to help ensure that they are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


